Case 1:09-cr-00136-JPH-MJD Document 246 Filed 09/09/20 Page 1 of 2 PageID #: 2566



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
                            Plaintiff,                )
                                                      )
                       v.                             )     No. 1:09-cr-00136-JPH-MJD
                                                      )
ALBERTO SANTANA-CABRERA,                              ) -01
                                                      )
                            Defendant.                )

                            Entry Addressing Motion for Status Update

       On May 8, 2020, Defendant filed a pro se motion that the Court construed as a Motion for

Compassionate Release under the First Step Act of 2018. Dkt. 238. On May 18, 2020, the Court

appointed counsel to represent Defendant. Dkt. 242. Attorney Terry Tolliver appeared on Defendant's

behalf on May 20, 2020. Dkt. 243. On September 3, 2020, Defendant filed a pro se letter with the

Court. Dkt. 245. In the letter, he states that he has written to attorney Sara Varner at the Indiana

Federal Community Defenders two times but has not received a response and has not otherwise had

any communication with an attorney. Id. He asks whether Attorney Varner is his attorney and whether

an attorney has filed an amended motion for compassionate release on his behalf or adopted his pro

se motion. Id.

       Defendant's motion for a status update, dkt. [245], is granted to the extent that the Court

explains as follows: Attorney Varner is not representing Defendant. Instead, Attorney Terry Tolliver

has appeared on Defendant's behalf. Attorney Tolliver's contact information, stated in his Notice of

Appearance, is:

                                               Terry Tolliver
                                             Brattain & Minnix
                                         One Indiana Square, #2625
                                          Indianapolis, IN 46204
                                              (317) 237-1750
                                           terry@bmgindy.com
Case 1:09-cr-00136-JPH-MJD Document 246 Filed 09/09/20 Page 2 of 2 PageID #: 2567



As of the writing of this Entry, Attorney Tolliver has not filed an amended motion for compassionate

release on Defendant's behalf or adopted Defendant's pro se motion.

       In addition, the Court notes that it stayed this case on May 18, 2020. Dkt. 242. It ordered that

"[p]roceedings will resume, and the stay will be lifted, when counsel files an Amended Motion for

Compassionate Release on the Defendant’s behalf or adopts Defendant’s previously-filed Motion (by

notifying the Court and filing a motion to lift the stay), a Stipulation to Reduction of Sentence is filed,

or the Court grants counsel’s motion to withdraw from the Defendant’s case." Id. The Court notifies

the parties that, if one of these events has not occurred by November 6, 2020, the Court will lift the

stay and enter a briefing order. The Court will extend the stay only upon motion from Defendant's

counsel that is supported by good cause

SO ORDERED.
Date: 9/9/2020




Distribution:

Alberto Santana-Cabrera
Reg. No. 09255-028
USP Tucson
U.S. Penitentiary
P.O. Box 24550
Tucson, AZ 85734

All Electronically Registered Counsel




                                                    2
